Citation Nr: 1714794	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-59 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss prior to February 2, 2017, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Kenneth J. Spindler, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the U.S. Army from June 1944 to May 1946.  Among other commendations, he was awarded the World War II Victory Ribbon for his honorable service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the course of the instant appeal, the Veteran's claim for an earlier effective date of a noncompensable rating for bilateral hearing loss was granted by the RO.  As this represents a full grant of benefits sought on appeal, this issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, throughout the entire appeal period, the Veteran's bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) of no worse than 76.25 decibels in the right ear and 77.5 decibels in the left ear, and speech recognition ability of no worse than 28 percent in the right ear and 44 percent in the left ear.


CONCLUSION OF LAW

The criteria for an 80 percent disability rating, but not higher, for bilateral hearing loss have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hearing loss disability, which is rated under diagnostic code 6100.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

II.  Analysis

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss disability.  Throughout the appellate period, the Veteran has generally cited difficulties with communication as the primary symptom relating to his hearing loss.  He was ultimately granted service connection for this disability effective March 6, 2014.  The RO relied on a July 2015 VA examination to ultimately award the Veteran a noncompensable rating for his disability.  He subsequently attended a February 3, 2017, VA examination and was assigned a 50 percent rating for his hearing loss as of that date.

In the February 2017 VA examination, the Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
80
80
75
70
LEFT
105+
105+
105+
105+
105+

The average threshold in the right ear was 76.25 decibels and the average in the left ear was higher than 105 decibels.  However, the examiner reported that the use of the speech discrimination score was not appropriate for evaluating either of the Veteran's ears.  As such, these scores correspond to a Roman numeral of VI in the right ear and a Roman numeral of XI in the left ear, using Table IVa.

The Board recognizes that both the Veteran and his representative have consistently argued that the July 2015 VA examination contained numerous factual inaccuracies and should not be relied upon.  More specifically, they argued that the examiner appears to have confused the Veteran with a separate claimant, noting that the examiner began describing the Veteran's history as a Marine who served in Vietnam.  Due to these inconsistencies and as there is no evidence that the Veteran actually served in the Republic of Vietnam, the Board ultimately agrees with their arguments and regrets the confusion and delay that this mistake has caused the Veteran.  

Fortunately, the record contains a handwritten audiological report that appears to relate only to the Veteran's evaluation by that July 2015 VA examiner.  This handwritten report includes the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
80
80
75
70
LEFT
75
80
75
75
80

Accordingly, the average threshold for the Veteran's right ear was 76.25 and the average for his left ear was 77.5.  Notably, in contrast to the subsequent February 2017 examination, this examiner reported speech discrimination scores using the Maryland CNC word list.  For the right ear, the examiner reported a score of 28, and the evaluator reported a score of 44 for the left ear.  These values correspond to a Roman numeral of XI in the right ear and to a Roman numeral of IX in the left ear.  Pursuant to Table VII, these scores therefore equate to a rating of 80 percent.  As there is no evidence that the Veteran's score improved during the remainder of the period under appeal, the Board finds that this rating is appropriate for the entirety of the appellate period.  

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. The Board acknowledges that the Veteran's bilateral pure tone thresholds show an exceptional hearing pattern due to the fact that the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  38 C.F.R. § 4.86.  However, the February 2017 VA examination did not include reliable speech discrimination scores and his hearing cannot be evaluated under Table VI using that examination report.  With respect to the July 2015 VA examination, using Table VIa would result in a right ear Roman numeral of VI and a left ear Roman numeral of VII and thus would not provide a higher numeral for either ear's hearing loss than using Table VI.  Accordingly, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required.

The Board also notes that, although the Veteran's hearing loss in his left ear had deteriorated between the VA examinations, the inadequacy of the speech discrimination scores in the February 2017 VA evaluation ultimately leads to a lower disability rating of 50 percent according to Table VII, as described above.  As there is no evidence that the Veteran's hearing loss in his right ear improved at any point in the appellate period, the Board finds that it is more advantageous to the Veteran to use the earlier VA examination to rate the severity of the Veteran's hearing loss.  

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's hearing loss symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115.

As explained above, the Veteran has generally cited difficulties with communication as the primary functional impact of his bilateral hearing loss.  However, hearing loss is addressed in 38 C.F.R. § 4.85, which provides for ratings from 0 percent to 100 percent, and includes provisions for special monthly compensation for deafness.  Evaluations are based on the lack of usefulness of the Veteran's hearing, especially in self-support.  See 38 C.F.R. § 4.10.  In addition, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Factors such as interference with employment and impairment of daily activities, noted in the evidence cited above, are clearly contemplated in the schedule and provided for in the schedular evaluation assigned.  

Nonetheless, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  Missing words in conversation is an impairment that is specifically measured by speech recognition testing, which is designed to measure words not recognized or understood by the Veteran being tested.  Audiometric testing measures specific frequency sounds, which is a measure of sounds the Veteran would not hear, including sounds emitted during speech in conversation.  The Veteran's complaints involve diminished auditory acuity and diminished speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85 (a). The scores represent a rating made on the worst possible objective measure of performance. 

In short, the Veteran's symptoms relating to his bilateral hearing loss do not include any symptoms or functional impairment that are unusual or are different from those measured by the schedular rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under  38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.").  Therefore, referral for consideration of an extraschedular rating is not warranted in this case.

The Board also notes that the Veteran has more recently reported symptoms of dizziness to treatment providers.  However, these symptoms only appear to have begun after the Veteran sustained a perforated left ear drum in the course of what appears to be a routine May 2016 ear cleaning.  As these symptoms appear to relate to this distinct disability, they may not serve as the basis for extraschedular consideration of the Veteran's service-connected bilateral hearing loss.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU award allows for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  The Board also notes that a schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1 ; Van Hoose, supra.  Although the Veteran's hearing loss may hinder some aspects of employment, a compensable schedular rating of less than 100 percent implies a degree of interference with employment that would not preclude a particular claimant from securing and following all substantially gainful employment.  Ultimately, the Board finds that a TDIU claim has not been raised by the record or by the Veteran and Rice is inapplicable in the present case.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  An SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board also finds that VA has satisfied its duty to assist the Veteran in substantiating his claim.  All relevant records that have been identified have been associated with the Veteran's claims file.  Additionally, the Veteran was provided two examinations in furtherance of his claim, including in July 2015 and February 2017.  

Although there was some confusion regarding the July 2015 examination, as described above, each is ultimately adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disability.  The VA examiners described the symptoms and manifestations due to the service-connected disability.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

ORDER

Entitlement to an 80 percent disability rating, but not higher, for bilateral hearing loss is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


